Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered on or about January 3, 2005, which, to the extent appealed from, granted the cross motion of the Mishkin defendants to confirm the Special Referee’s report, unanimously affirmed, with costs and disbursements, including those incurred in connection with the assembly and printing of the supplementary appendix and respondents’ brief.
The report of a referee should be confirmed if its findings are *376supported by the record (see Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705 [1985]). We see no basis to disturb the Special Referee’s finding that plaintiffs’ evidence failed to show “customary indicia” of a partnership (see M.I.F. Sec. Co. v R.C. Stamm & Co., 94 AD2d 211, 214 [1983], affd 60 NY2d 936 [1983]). We note in particular that plaintiffs made no showing as to an agreement to share losses or to share in management decisions (see Blumberg v Manuel, 233 AD2d 149 [1996]).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.